IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 January 8, 2013 Session

                 STATE OF TENNESSEE v. JOSEPH L. LANDS

                    Appeal from the Circuit Court for McNairy County
                          No. 2726 J. Weber McCraw, Judge



                   No. W2012-00739-CCA-R10-CD - Filed June 14, 2013


Appellant, Joseph L. Lands, pled guilty to vehicular homicide by intoxication in McNairy
County. Lands, 377 S.W.3d 678, 679 (Tenn. Crim. App. 2012). Because of a procedural
error, Appellant’s appeal to this Court was dismissed and his appeal bond was revoked. Id.
at 684. The trial court subsequently granted Appellant’s request for bond while appealing
to the Tennessee Supreme Court. The State filed an application pursuant to Rule 10 of the
Tennessee Rules of Appellate Procedure for an extraordinary appeal arguing that the trial
court did not have jurisdiction to grant the request. We granted the Rule 10 application. On
appeal, we conclude that Rule 8(c) specifically states that this Court has jurisdiction to
determine questions regarding appeal bonds when an appellant appeals this Court’s
determination to the Tennessee Supreme Court. Therefore, we remand this case for
proceedings to revoke his appeal bond in the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Remanded.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS and
D. K ELLY T HOMAS, J R., JJ., joined.

Robert E. Cooper, Jr., Attorney General and Reporter, David H. Findley, Assistant Attorney
General, for the appellant, State of Tennessee.

Ryan B. Feeney, Selmer, Tennessee, for the appellee, Joseph L. Lands.
                                         OPINION

                                    Factual Background

       Appellant was charged with seven different counts stemming from an automobile
accident. State v. Lands, 377 S.W.3d at 679. He was charged with one count each of:
vehicular homicide by intoxication; aggravated vehicular homicide; vehicular homicide by
reckless conduct; DUIS with prior DUIS convictions; felony DUIS; driving while license
suspended, canceled, or revoked; and reckless driving. Id. Appellant filed a motion to
suppress the results of a blood test. The motion to suppress was denied following an
evidentiary hearing. Id. Appellant subsequently pled guilty to vehicular homicide by
intoxication. Pursuant to the plea, Appellant was sentenced to twelve years as a Range II,
multiple offender and the remaining counts were dismissed. Id. Appellant reserved the
following certified question of law for appeal:


              Defendant submits that the result[s] of the blood test are critical to the
       State’s proof of intoxication, without which there would be insufficient basis
       to support a conviction for the offense charged, and that therefore the question
       presented is a dispositive one. This Court agrees that the issue is dispositive.
       The State, pursuant to T. R. Cr. P. 37(d) [sic] does not agree that the issue is
       dispositive.


Id. at 679-80 (emphasis in original).

       On appeal, this Court addressed the procedural question of whether a defendant can
reserve a certified question on appeal with an agreed sentence, but the State has not agreed
that the certified question is not dispositive of the case. This Court held that to appeal
pursuant to Rule 37(b)(2)(A)(I)-(iv) the State must agree that the certified question is
dispositive of the case. Id. at 684. Appellant’s appeal was dismissed because the State did
not agree that the certified question was dispositive and, therefore, this Court did not have
“jurisdiction to entertain the appeal.” Id.

       Appellant was on bond during his appeal to this Court. The judgment of this Court
attached to the opinion in State v. Lands, 377 S.W.3d 678 (Tenn. Crim. App. 2012), stated
that Appellant’s bond was revoked and ordered that Appellant be taken into custody. State
v. Joseph L. Lands, No. W2011-00386-CCA-R3-CD, *2 (Tenn. Crim. App., at Jackson, Apr.
13, 2012) (Order entitled: Order Granting Rule of Appellate Procedure 10 Appeal and
Requiring Defendant to be Held in Custody Without Bail Pending Appeal). Subsequent to

                                              -2-
this Court’s decision on direct appeal, the trial court heard a motion filed by Appellant to be
released on bond while he appealed from this Court to the Tennessee Supreme Court. Id. at
*3. After conducting a telephonic conference, the trial court released Appellant on bond
during his appeal to the supreme court by order filed April 10, 2012. Id. at *2. On April 11,
2012, the State filed an application for an extraordinary appeal pursuant to Rule 10 of the
Tennessee Rules of Appellant Procedure. In its application, the State argued that the trial
court did not have statutory authority to enter an order granting Appellant bond for his appeal
from this Court to the Tennessee Supreme Court. This court granted the application on April
13, 2012.

                                          ANALYSIS

        The State has set forth three arguments on appeal: (1) whether the trial court lacked
statutory authority to release a defendant on bond pending his application for permission to
appeal to the Tennessee Supreme Court; (2) whether a bail hearing should be held in open
court since it involves the weighing of the defendant’s interests, as well as, the public’s; and
(3) whether the trial court erred in not requiring the bail proceedings to be transcribed by a
court reporter.

       Rule 8(c) of the Tennessee Rules of Appellate Procedure states that following:


       (c) Release of Defendant Pending Review in the Supreme Court. Upon
       affirmance of the conviction of a defendant in th Court of Criminal Appeals,
       the defendant may be admitted to bail on bond pending the filing and
       disposition of an application for permission to appeal to the Supreme Court
       under rule 11 upon such terms and under such conditions as shall be fixed by
       the Court of Criminal Appeals.

Tenn. R. App. P. 8(c) (emphasis added).

       According to this rule, it is clear that the trial court did not have jurisdiction to order
Appellant released on bond. Furthermore, Appellant has conceded this issue in his brief on
appeal.

       Because the initial issue of whether the trial court had jurisdiction to order the bond
is dispositive of the issue at hand, we decline to address the State’s remaining issues.




                                               -3-
                                    CONCLUSION

       For the foregoing reasons, we reverse the order of the McNairy County Circuit Court
granting Appellant bond pending disposition of his Application for Permission to Appeal to
the Tennessee Supreme Court. Appellant’s bond is revoked in accordance with this opinion.




                                         ___________________________________
                                         JERRY L. SMITH, JUDGE




                                           -4-